Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-4, 6-12, and 14-20 are presented for examination.
Claims 1-2, 6-7, and 9 are amended. 
Claims 5 and 13 are canceled.
Claims 17-20 are new.

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 section 2, filed February 17, 2021, with respect to claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claim 2 have been withdrawn. 

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 – page 8, filed February 17, 2021, with respect to claims 1-4, 6-12, and 14-16 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-4, 6-12, and 14-16 have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No: 10,015,822, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-4, 6-12, and 14-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-12, and 14-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, … to carry out a Random Access (RA) procedure with the first node, the RA procedure including at least one transmission by the first node on a shared channel that supports transmission of messages using each of a plurality of multi- antenna transmission modes, and to adapt the UE to receive at least a random access response from the first node during the RA procedure according to one of the plurality of multi-antenna transmission modes; wherein the processing circuit is configured to adapt the receiver to receive the at least one transmission according to the one of the plurality of multi-antenna transmit modes, based on information possessed by the UE; wherein the at least one transmission by the first node on the shared channel comprises a scheduled random access response message, and wherein the receiver is adapted to receive the scheduled random access response message according to the one of the plurality of multi-antenna transmit mode… and in combination with other limitations recited as specified in claim 1.
In claim 6 … to carry out a Random Access (RA) procedure with the first node, the RA procedure including at least one transmission by the first node on a shared channel that supports transmission of messages using each of a plurality of multi- antenna transmission modes, and to adapt the UE to receive at least a random 3 of 9Application Ser. No.: 16/012,482 Attorney Docket No. 1009-2566 / P024959US03 access response from the first node during the RA procedure according to one of the plurality of multi-antenna transmission modes; wherein the processing circuit is configured to adapt the receiver to receive the at least one transmission according to the one of the plurality of multi-antenna transmit modes, based on information possessed by the UE; wherein the at least one transmission by the first node on the shared channel comprises a random access response message transmitted by the first node, the random access response message comprising an initial grant of resource to be used by the UE on an uplink shared channel and a time alignment update… and in combination with other limitations recited as specified in claim 6.
In claim 7 … to carry out a Random Access (RA) procedure with the first node, the RA procedure including at least one transmission by the first node on a shared channel that supports transmission of messages using each of a plurality of multi- antenna transmission modes, and to adapt the UE to receive at least a random access response from the first node during the RA procedure according to one of 4 of 9Application Ser. No.: 16/012,482 Attorney Docket No. 1009-2566 / P024959US03 the plurality of multi-antenna transmission modes; wherein the processing circuit is configured to adapt the receiver to receive the at least one transmission according to the one of the plurality of multi-antenna transmit modes, based on information possessed by the UE; wherein the at least one transmission by the first node on the shared channel comprises two messages transmitted by the first node on the shared channel during the RA procedure… and in combination with other limitations recited as specified in claim 7.
In claim 9 … carrying out a random access (RA) procedure with a first node of the wireless communication system, wherein said carrying out the RA procedure comprises receiving at least a random access response message transmitted by the first node on a shared channel that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes, wherein the method further comprises determining the multi-antenna transmit mode used by the first node during the RA procedure based on information possessed by the UE; wherein the random access response message is a scheduled message transmitted on the shared channel… and in combination with other limitations recited as specified in claim 9.

Claims 1-4, 6-12, and 14-20  are allowable over ODP rejection since the terminal disclaimer filed on February 24, 2021 is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Walton et al (US Pub. No.: 2004/0082356) discloses a multiple-access MIMO WLAN system that employs MIMO, OFDM, and TDD. The system (1) uses a channel structure with a number of configurable transport channels, (2) supports multiple rates and transmission modes, which are configurable based on channel conditions and user terminal capabilities, (3) employs a pilot structure with several types of pilot (e.g., beacon, MIMO, steered reference, and carrier pilots) for different functions, (4) implements rate, timing, and power control loops for proper system operation, and (5) employs random access for system access by the user terminals, fast acknowledgment, and quick resource assignments. Calibration may be performed to account for differences in the frequency responses of transmit/receive 

Malladi et al (US Pub. No.: 2008/0273610) discloses techniques for accessing a wireless communication system are described. A user equipment (UE) sends a random access preamble for system access. The random access preamble may include a random identifier (ID), a channel quality indicator (CQI), etc. The UE may randomly select the random ID or may be assigned this random ID. The UE receives a random access response from a base station. The random access response may include control channel resources (e.g., CQI and PC resources), uplink resources, and/or control information (e.g., timing advance and PC correction) for the UE. The random access response may be sent in two parts using two messages. A first message may be sent on a control channel and may include identification information and possibly other information. A second message may be sent on a shared data channel and may include remaining information for the random access response. 

Fischer (US Pub. No.: 2008/0188219) discloses a method and apparatus for using dedicated signatures for an initial access procedure is provided for different cases in order to prevent contention due to several users sending the same signature. The present invention is applicable to a RACH initial access procedure performed when synchronizing uplink timing either periodically or upon reception of downlink data or when performing handover. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469